01/28/20 4St8 152 1FAX-OG04 BAISKOMIA Docu CBARFSRYURO1/28/21 Pal RK ot LARRSRYR DIE? as /008

FILED
JAN 28 2021

IN THE UNITED STATES DISTRICT COURT FOR COURT-WVND

DISTRICT

THE NORTHERN DISTRICT OF WEST VIRGINIA 1.3) ARKSBURG. WV 26301

UNITED STATES OF AMERICA,

Vv,

DAVID W. WILLIAMS,

Defendant.

 

Criminal No, /. -/ Cr 12.
Violations: 18 U.S.C. § 7(3)
18 U.S.C. § 113(a)(3)

 

INFORMATION

The United States Attomey charges that:

COUNT ONE

(Assault with a Dangerous Weapon with Intent to do Bodily Harm)

On or about March 5, 2020, in Preston County, West Virginia, within the Northern District

of West Virginia, the defendant, DAVID W. WILLIAMS, at a place within the special maritime

and territorial jurisdiction of the United States and on land acquired for the use of the United States

and under its jurisdiction, namely, United States Penitentiary Hazelton, intentionally and forcibly

assaulted another inmate, A.P., with a dangerous weapon and with the intent to do bodily harm to

A.P., in violation of Title 18, United States Code, Sections 7(3) and 113(a)(3).

ae

WILLIAM J. POWELL
United States Attomey

 

Christopher L. Bauer
Assistant United States Attorney
